El Juez Peesidente Señob. del Toro,
emitió la opinión del tribunal.
El 15 de septiembre último uno de los fiscales del dis-trito judicial de San Juan expidió mandamiento de arresto contra José M. Caballero para que respondiera al cargo que se le bacía de baber asesinado a Saturnino Salgado en la nocbe del día 12 del propio mes de septiembre. Solicitó Caballero su libertad bajo fianza y le fue negada. Acudió entonces a la corte de distrito mediante una solicitud de habeas corpus. Se practicó prueba y la corte, basando su resolución en una opinión cuidadosamente escrita, negó la petición de Caballero. Este interpuso entonces el presente recurso de apelación.
Estamos conformes con el apelante en que para que pueda negarse la libertad provisional de una persona acusada de asesinato es necesario que sea evidente la prueba y grande la presunción de su culpabilidad. Lo exige' así de modo expreso el artículo 372 del Código de Enjuiciamiento Criminal. Pero no lo estamos en que sea aquí insuficiente la prueba. A nuestro juicio dicba prueba es bastante.
Pué un hecbo admitido por el propio apelante que Sal-gado murió y es un becbo comprobado por el testimonio de Juan Morales que en la nocbe del domingo doce de sep-tiembre último, en el barrio de G-uzmán, de Bío Grande, Caballero bajaba maldiciendo la madre de Santiago Ca-rrasquillo y diciendo que el primero que se le presentara lo iba a matar y que en efecto disparó su escopeta sobre una persona que resultó ser Salgado que dijo: “Caballero me mató” y anduvo tras él basta que el testigo y otra persona *69lo cogieron y lo llevaron a su. casa para llamar gente para conducirlo al pueblo. Salgado no tenía armas, ni agredió, ni hizo ademán alguno de agredir a Caballero. Preguntado el testigo por qué tenía Caballero que disparar contra Sal-gado contestó: “ .... él venía de allá para acá, quizás tendría su encono con él o se figuró que sería el otro, Santiago, y le disparó.”
Asesinato es dar muerte ilegal a un ser humano con malicia y premeditación (with malice aforethought) dice el artículo 199 del Código Penal. Si se acepta que Salgado murió y si se prueba que Caballero, armado, blasfemaba y amenazaba con matar y en efecto disparó su escopeta contra una persona que no lo atacó ni hizo ademán alguno de causarle daño y que al sentirse herido dijo: “Caballero me mató,” ¿qué otra calificación merece el hecho por Caballero realizado que la de asesinato? Y si ello se com-prueba con la declaración de un testigo presencial, ja qué otra conclusión puede llegarse que no sea la de que la prueba es evidente y grande la presunción de culpabilidad?
La circunstancia de que Caballero quizá no intentara matar a Salgado sino a Santiago Carrasquillo, en nada influye en la calificación del delito.
“La regla general es que el que cía muerte equivocadamente a un ser humano confundiéndolo con otro a quien intentaba matar, es culpable o no culpable del delito de que se le acusa, al igual que si 'el hecho cometido lo hubiera sido en la persona de aquel a quien intentó darle muerte.” 63 L.R.A. 660. Nota al caso de White v. State of Texas y autoridades en ella citadas.
Por virtud de todo lo expuesto debe confirmarse la re-solución apelada, sin que se entienda, por supuesto, que la apreciación que hemos hecho de la declaración de Juan Morales, prejuzga en modo alguno el caso del peticionario.
El Juez Asociado -Sr. Hutchison no tomó parte en la resolución de este caso.